IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-80,336-01 & WR-80,336-02


                       EX PARTE DAVID ABRAN ANAYA, Applicant


           ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
    CAUSE NOS. W-59854-01-A & W-59877-01-A IN THE 47TH DISTRICT COURT
                          FROM POTTER COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

aggravated assault and sentenced to ninety-nine and forty years’ imprisonment, respectively. The

Seventh Court of Appeals affirmed his convictions. Anaya v. State, Nos. 07-10-00462-CR & 07-10-

00463-CR (Tex. App.—Amarillo 2012, no pet.).

       In a single ground, Applicant contends that he was denied the opportunity to file pro se

petitions for discretionary review (PDRs) because appellate counsel led him to believe that he would

file PDRs on his behalf. Based on our own independent review of the record, we find that appellate
                                                                                                    2

counsel deprived Applicant of the opportunity to file pro se PDRs. We find, therefore, that

Applicant is entitled to the opportunity to file out-of-time petitions for discretionary review of the

judgments of the Seventh Court of Appeals in cause numbers in 07-10-00462-CR and 07-10-00463-

CR that affirmed his convictions in cause numbers 59,854-A and 59,877-A from the 47th District

Court of Potter County. Applicant shall file his petitions for discretionary review with this Court

within 30 days of the date on which this Court’s mandate issues.



Delivered: October 30, 2013
Do not publish